Sedgwick, J.,
concurring.
When money had been paid into the office of the secretary of state for these fees, to whom did it belong? In Blaco v. State, 58 Neb. 557, the action Avas on the bond of the state oil inspector. One defense was that the act providing for the state oil inspector was unconstitutional and void, and it Avas held that this defense Avas not available to the sureties on the bond. This must have been upon the theory that the money belonged to the state, because, Avhatever might be the default of the oil inspector or his sureties, the state could not recover the money from them that did not belong to it. The act being void, the state could not have demanded and enforced the fees for the inspection of oil. And so in this case the act being void, the state could not have demanded the payment of the fees for registering the brands and marks.
It Avill be noticed from the wording of the statute that all the fees are to be paid, not to Mr. Porter, but into the office of the secretary of state, and, of course, Avhen so paid into the office of the secretary of state would be the property of the state until legally disposed of.
The fact that the statute Avas invalid, does not affect the ownership of the money Avhen paid to the state. The various parties paid these fees into the office of the secretary of state, to secure rights which they supposed the state was guaranteeing to them in consideration of those fees. The statute being invalid, and no rights in fact be-*210mg secured by these .parties in consideration of this payment, it does not necessarily follow that the money which they had paid to the state for these rights did not thereby become the property of the state. The payments were voluntary on their part. They are presumed, to have known, at the time, that the act was invalid, and paid the money supposing and intending that it was a payment to the state. They are not now complaining nor disputing the right of the state to the money so paid. Even if they had valid claims against the state in amounts equal to the payments they had so made, yet the payments made by them Avere not in the nature of special deposits, but were general payments to the state, and they had no claim upon the identical money paid in. At most, they could only claim-that the state Avas indebted to them in the amounts they had contributed to its fund. There can be no doubt that the state became entitled to the money when paid into the office of the secretary, and the question is, whether it has been legitimately paid out by the secretary of state, or properly accounted for by him. If not, he is liable to the state therefor. There is no doubt of his liability for the twenty per cent, retained by him for his services.
2. Did the secretary of state properly pay the money to Starrett for his-services? If this statute were valid, there can be no doubt that it should be construed that it was intended that tAventy per cent, when paid in should be the property of the state. The language is, “twenty per cent, of all of such fees so paid into said office * * * shall constitute a fund out of which to defray the expenses,” etc. It was not intended that the whole of said twenty per cent, should necessarily be paid to defray the expenses, but such part thereof as should be found necessary for that purpose. The words “out of” will admit of no other construction. If a sum of money is paid into the office of the secretary of state and a part of it is paid out for necessary expenses, the remainder will, of course, be the property of the state, and by like reasoning the whole *211would be the property of the state until paid out for the necessary expenses.
Starrett was a clerk in the office of the secretary of state. His compensation was fixed by law at $1,200 a year. The statute contemplated that the twenty per cent, should be used so far as necessary to defray the expenses of the secretary of state incident to the discharge of his duty as a member of the committee. Was this payment to Starrett a necessary expenditure? If the act Avere Aralid, the answer would clearly be that the expenditure was not necessary. The state furnished the secretary with a clerk and paid him a prescribed salary. If the clerical force so furnished the secretary Avas sufficient to perform the necessary work of the office, it clearly AAras unnecessary to pay out this money for clerk hire. The money being the money of the state, and the clerical work of the secretary’s office being increased by the additional duties assumed by that office, it can not be said that the expenditure was necessary, unless it became necessary to employ additional clerical help in the office. The additional work was in the office of the secretary of state and it was done by the clerical force attached by law to that office, and for which the laAV prescribed the salary to be paid. It was not, for the secretary to determine that the extra work in his office, occasioned by the recording of the marks and brands, rendered the duties of the clerk so onerous that the salary provided by law was inadequate. The clerk Avas able to perform the duties, and if the salary was insufficient the remedy was Avith the legislature.
The secretary did not necessarily incur any additional expenses on account of the discharge of his supposed duties as a member of this committee, and the appropriation of this money for that purpose was unauthorized by the language of the statute. But the statute Avas invalid. The money, as Ave have seen, belonged to the state, and there was no authority for paying it to Starrett. The demurrer should have been overruled, and judgment entered against the defendant Porter for the amount claimed.